Citation Nr: 0501870
Decision Date: 01/26/05	Archive Date: 03/14/05

DOCKET NO. 02 18 980                        DATE JAN 26 2005

THE ISSUE

1. Whether an April 2001 decision of the Board of Veterans' Appeals (Board), which denied a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), should be revised or reversed on the basis of clear and unmistakable error (CUE).

2. Whether an April 2001 decision of the Board, which denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), should be revised or reversed on the basis of CUE.

REPRESENTATION

Moving party represented by: Disabled American Veterans

APPEARANCE AT ORAL ARGUMENT

Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to December 1970.

This appeal comes before the Board from a November 2002 motion by the veteran, alleging CUE in an April 2001 Board decision that denied a disability rating in excess of 50 percent for PTSD and denied entitlement to TDIU.

A hearing at which the veteran and his spouse testified was conducted at the Board before the undersigned Veteran's Law Judge in February 2003. In July 2003, the Board remanded the veteran's claims for additional evidentiary development. See 38 C.F.R. § 20.1405.

At the February 2003 Central Office hearing, the veteran appeared to raise the issues of entitlement to service connection for multiple sclerosis, secondary to his PTSD, and entitlement to service connection for a disability manifested by tremors, secondary to his PTSD. Those issues are referred to the RO for appropriate action because they have not been developed by the RO, and they are not inextricably intertwined with the current claim.

FINDINGS OF FACT

1. The April 2001 Board decision granted a 50 percent rating for the veteran's service-connected PTSD on the basis that the clinical findings demonstrated that the disorder caused considerable social and industrial impairment.

2. The April 200 I Board decision denied a rating in excess of 50 percent for PTSD because the evidence did not show that the PTSD met the criteria for a higher rating

- 2 


under the provisions of Diagnostic Code 9411 that were in effect either prior to or after November 8, 1996.

3. The April 2001 Board decision denied a total disability rating based on individual unemployability due to service-connected disabilities because the evidence did not establish that the veteran's sole service-connected disability, PTSD, rendered him unable to obtain or retain all forms of substantially gainful employment.

4. The April 2001 Board decision was supported by the evidence then of record and the applicable statutory and regulatory provisions extant at that time; these laws were not ignored or incorrectly applied, and that decision was not fatally flawed or undebatably erroneous.

CONCLUSIONS OF LAW

1. There was no CUE in the April 2001 Board decision that denied a disability rating in excess of 50 percent for PTSD. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).

2. There was no CUE in the April 2001 Board decision that denied a TDIU rating. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Laws and Regulations Governing Claims of CUE

The veteran has alleged CUE in an April 2001 Board decision that denied a disability rating in excess of 50 percent for PTSD and denied entitlement to TDIU.

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1). However, a final Board decision may be revised or

- 3 


reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made. 38 U.S.C.A. §§ 5109A(a), 7111(a) and (c).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411. The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20. 1404(b).

CUE is a very specific and rare kind of error, one of fact or oflaw, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a). If it is not absolutely clear that a different result would have ensued, there is no CUE. 38 C.F.R. § 20.1403(c). CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated. 38 C.F .R. § 20.1403( d). CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) (2003).

Given the rigorous nature of CUE, the "benefit of the doubt" rule of38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to clear and unmistakable error claims. See 38 C.F.R. § 20.1411(a).

II. Duty to Assist and Notify

On November 9,2000, the Veterans Claims Assistance Act (VCAA) was signed into law. Pub. L. No. 106-475, 114 Stat. 2096 (2000). It since has been codified at

- 4 


38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the implementing regulations are found at38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits. It is not applicable, however, to CUE claims. See Livesay v. Principi, 15 Vet. App. 165 (2001).

III. CUE Regarding the Rating Assigned for PTSD

The veteran asserts that the April 2001 Board decision was clearly and unmistakably erroneous in not granting a disability rating in excess of 50 percent for his PTSD. He also argues that it was clear and unmistakable error by the Board in not remanding the claim, under Bell v. Derwinski, 2 Vet. App. 611 (1992), for the purpose of obtaining VA medical records that were not associated with the claims file but which were considered to be in constructive possession of the Board.

In its April 2001 decision, the Board concluded that the medical evidence and testimony by the veteran and his spouse at a June 1999 Regional Office hearing and at a November 2000 Travel Board hearing demonstrated that his service-connected PTSD warranted an increased disability rating. Consequently, the Board granted an increased rating for the PTSD, from 30 percent to 50 percent. Because the veteran's claim of entitlement to a higher rating for his PTSD was initiated before the rating criteria for evaluating mental disorders were changed on November 7, 1996, the Board, in its April 2001 decision, reviewed the claim under both sets of criteria in order to accord him evaluation under the set of criteria that was more favorable to him.

Under the general rating formula for mental disorders prior to November 7, 1996, a 100 percent evaluation was assigned for PTSD when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the attitudes of all contacts except the most intimate so adversely affected as to result in virtual isolation in the community; or

- 5 


when the veteran is demonstrably unable to obtain or retain employment. See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994). A 70 percent evaluation was assigned when the veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. A 50 percent evaluation was assigned when there was considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and when, by reason of psychoneurotic symptoms, the reliability, efficiency, and flexibility levels are so reduced as to result in considerable industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 9411, prior to November 7, 1996.

Under the general rating formula for mental disorders that became effective November 7, 1996, a 100 evaluation is assigned when PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to

- 6 


complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 1996.

The evidence considered by the Board in reaching its April 2001 decision to grant a 50 percent rating for PTSD included the following: the testimony from Regional Office and Travel Board hearings, along with statements from a VA psychologist and a VA psychiatrist that were submitted at the June 1999 Regional Office hearing; VA medical records dated from 1989 to 1999; the reports of VA psychiatric examinations performed in December 1995, April 1997, and September 1999 (with addendum), and a copy of a February 1997 decision by the Social Security Administration, along with the medical records considered in that decision, that determined the veteran was disabled as a result of multiple sclerosis and affective disorders. While the April 2001 Board decision determined that a 50 percent rating was warranted for the veteran's PTSD because the evidence showed the disorder resulted in considerable social and industrial impairment and reduced reliability and productivity, the Board concluded that the veteran's psychiatric symptomatology did not cause severe social and industrial impairment or occupational impairment with deficiencies in most areas so as to warrant a 70 percent rating under Diagnostic Code 9411.

Initially, it is worth noting that any disagreement with how the Board weighed or evaluated the facts with respect to this claim is not considered to be CUE. Such contentions are insufficient to satisfy the criteria for a motion for revision of a prior Board decision on the basis of clear and unmistakable error. See 38 C.F.R. § 20.1403(d)(3). See also Damrelv. Brown, 6 Vet. App. 242, 245 (1994) (CUE is more than more than a simple disagreement as to how the facts were weighed or evaluated). Therefore, the veteran's argument to the effect that not enough weight was given to specific evidence fails as a matter of law.

Second, the veteran has alleged that VA failed in its duty to assist him in developing his claim. Such contentions are insufficient to satisfy the criteria for a motion for revision of a prior Board decision on the basis of clear and unmistakable error. See

- 7 


38 C.F.R. § 20.1403(d)(2); see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994 ) (alleged failure on the part of VA in assisting a veteran in the development of his claim did not constitute CUE).

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed at the time that the challenged decision was made. See 38 C.F.R. § 20.1403(b)(1); see also Russell v. Principi, 3 Vet. App. 310 (1992). Therefore, the Board will confine its review to the record as it existed at the time the challenged decision was promulgated, along with VA medical records dated in 1999 and 2000 that have been received since the Board's April 2001 decision because those records may be considered to have been in constructive possession of the Board. For purposes of motions alleging clear and unmistakable error in a Board decision, the record in existence at the time the challenged decision was made includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching the decision, provided that the documents could reasonably be expected to be part of the records. 38 C.F.R. § 20.1403(b)(2). In this case, it is not unreasonable to expect that VA medical records dated in 1999 and 2000 be in the record at the time the record was transferred to the Board in November 2000. However, this evidence does not warrant revision of the Board's decision based on clear and unmistakable error, as the records in question, which were obtained pursuant to the Board's July 2003 remand herein, do not pertain to the treatment of PTSD. Therefore, it is not clear that the result of the April 2001 decision would have been manifestly different if the Board had considered the 1999 and 2000 VA medical records.

For the reasons and bases explained in detail above, the Board cannot find that the April 2001 Board decision contained a misapplication of the laws and regulations then in effect in denying the veteran's claim for a rating in excess of 50 percent for PTSD. The moving party has not demonstrated that the facts as considered by the Board were then incorrect, and, the evidence does not establish that, but for a CUE committed by the Board, the outcome of that Board decision would have been different. Clearly, the correct facts of record as they were known at the time of the Board's April 2001 decision failed to demonstrate undebatable symptomatology solely due to PTSD warranting the assignment of a disability rating in excess of 50

- 8 


percent. The correct facts of record as they were known at the time of the Board's April 2001 decision failed to demonstrate undebatable evidence of PTSD manifested by severe impairment, with deficiencies in most areas as to require a 70 percent evaluation.

The Board notes that the substance of the moving party's argument appears to be based on disagreement as to the evaluation of the evidence and how the relevant facts were weighed by the Board in April 2001. The Board points out that any argument based upon disagreement as to how the relevant facts were weighed or evaluated, that is, a "misinterpretation of facts," does not give rise to the level of CUE as that term has come to be defined.

Clearly, the statutory and regulatory provisions extant at the time of the Board decision of April 17, 2001 ,were correctly applied and it has not been otherwise shown. Moreover, the facts as they were known at the time of the Board's April 2001 decision were correct and it has not been shown otherwise. All pertinent documentary evidence was considered by the Board in April 2001 and no relevant documents, laws or regulations were overlooked.

The correct facts as stated in this case as they were known to the Board in April 2001 lack evidence of an error such that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

After review of the evidence of record, the Board concludes that the moving party has not set forth allegations that would support a conclusion that there was CUE within the April 2001 decision by the Board, regarding the issue of entitlement to a disability rating in excess of 50 percent for PTSD. He has not set forth any basis for a finding of error or any indication why the result of this decision would have been different but for an alleged error. Accordingly, the Board concludes that no CUE exists in the Board's April 2001 decision regarding the denial of a disability rating in excess of 50 percent for PTSD. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.

- 9 

IV. CUE Regarding the Denial of a TDIU

At the time of its April 2001 decision, the veteran was only service-connected for PTSD. In denying the veteran's claim for a TDIU in its April 2001 decision, the Board considered the evidence mentioned above, noting that his more serious disability was multiple sclerosis. The Board observed that the February 1997 Social Security decision had indicated that the veteran's primary diagnosis was multiple sclerosis. The Board concluded in its April 2001 decision that the evidence failed to demonstrate the veteran's sole service-connected disability, PTSD, rendered him unable to obtain and maintain all forms of substantially gainful employment.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA. 38 U.S.C.A. § 7104(c).

- 10


As noted above, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed at the time that the challenged decision was made. See 38 C.F.R. § 20.1403(b)(l); see also Russell, 3 Vet. App. 310. Hence, the Board will confine its review to the record as it existed at the time the challenged decision was promulgated, and as mentioned above, the VA medical records dated in 1999 and 2000 that have been received since the Board's April 2001 decision because those records may be considered to have been in constructive possession of the Board. As to these latter records, this evidence does not warrant revision of the Board's decision based on clear and unmistakable error, as the records do not pertain to the treatment of PTSD. Therefore, it is not clear that the result of the April 2001 decision, regarding the claim for a TDIU would have been manifestly different if the Board had considered the 1999 and 2000 VA medical records in April 2001.

For the reasons and bases explained in detail above, the Board cannot find that the April 2001 Board decision contained a misapplication of the laws and regulations then in effect in denying the veteran's claim for a TDIU. The moving party has not demonstrated that the facts as considered by the Board were then incorrect, and, the evidence does not establish that, but for a CUE committed by the Board, the outcome of that Board decision would have been different. Clearly, the correct facts of record as they were known at the time of the Board's April 2001 decision failed to demonstrate that the veteran's sole service-connected disability, PTSD, prevented employment.

The Board notes that the substance of the moving party's argument appears to be based on disagreement as to the evaluation of the evidence and how the relevant facts were weighed by the Board in April 2001. The Board points out that any argument based upon disagreement as to how the relevant facts were weighed or evaluated, that is, a "misinterpretation of facts," does not give rise to the level of CUE as that term has come to be defined.

Clearly, the statutory and regulatory provisions extant at the time of the Board decision of April 17, 2001 ,were correctly applied and it has not been otherwise

- 11 


shown. Moreover, the facts as they were known at the time of the Board's April 2001 decision were correct and it has not been shown otherwise. All pertinent documentary evidence was considered by the Board in April 2001 and no relevant document or laws and regulation was overlooked.

After review of the evidence of record, the Board finds that the moving party has
not set forth allegations that would support a conclusion that there was CUE within the April 2001 decision by the Board, regarding the issue of entitlement to a TDIU. He has not set forth any basis for a finding of error or any indication why the result of this decision would have been different but for an alleged error.

Accordingly, the Board concludes that no CUE exists in the Board's April 2001 decision regarding the denial of a TDIU. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.

ORDER

The veteran's motion for revision of the Board's April 2001 decision, which denied a disability rating in excess of 50 percent for post-traumatic stress disorder, based on clear and unmistakable error, is denied.

The veteran's motion for revision of the Board's April 2001 decision, which denied a total disability rating based on individual unemployability due to service-connected disabilities, based on clear and unmistakable error, is denied.

MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

- 12 
- 
- 
- 


019711 275      041223    1449143    04-33929

DOCKET NO. 03-38 702                        DATE DEC 23 2004


On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana

THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right groin infection secondary to cardiac catheterization.

3. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals associated with a misdiagnosed basal cell carcinoma of the left lower eye lid.

REPRESENTATION

Appellant represented by: Disabled American Veterans


INTRODUCTION

The veteran had active duty service from June 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) in connection with a 1996 determination by the Department of Veterans Affairs (VA) Medical Facility in Durham, North Carolina (VAMC).

REMAND

In an October 2000 remand, the Board noted that the veteran had filed a notice of disagreement in November 1996 to initiate an appeal from a November 1996 determination by the V AMC denying payment of or reimbursement for the cost of private medical services. The October 2000 remand directed that a statement of the case be issued.

The claims file has been returned to the Board by the Winston-Salem Regional Office (RO) in connection with three compensation issues which are on appeal from the RO. However, there is nothing in the claims file showing compliance with the October 2000 Board remand with regard to the reimbursement issue. Appropriate action is therefore necessary to ensure that action has been taken in response to the November 1996 notice of disagreement.

Accordingly, the case is hereby REMANDED to the V AMC for the following action:

The VAMC should take appropriate action pursuant to 38 C.F.R. § 19.26 (2004), to include issuance of a statement of the case on the reimbursement issue, so that the veteran may have an opportunity to complete an appeal by filing a timely substantive appeal if he so desires. If a timely substantive appeal is received, then

-2
the case should be returned to the Board for appellate review.

The veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 3 




